Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Henry Daley on June 18, 2021 for following claims:
Claim 1.         (Currently Amended) A quantum device, comprising:
            a qubit chip comprising a plurality of qubits; 
            an interposer attached to and electrically connected to the qubit chip;
            a substrate handler attached to one side of the qubit chip or to one side of the interposer, or both so as to be thermally in contact with the qubit chip or the interposer, or both[[,]]; and
a substrate attached to and electrically connected to the interposer using a plurality of solder bumps,
            wherein the substrate handler includes a plurality of vias, at least a portion of plurality of vias being filled with a non-superconducting material, the non-superconducting material being selected to dissipate heat generated in the qubit chip, the interposer or both.

Claim 14.	(Currently Amended)  The quantum device according to claim 1, further comprising a first heat sink thermally and mechanically in contact with the substrate handler, the first heat sink being configured to further dissipate heat dissipated by the substrate handler.
Claim 15.       (Currently Amended)  The quantum device according to claim 1, wherein said substrate is an organic substrate
Claim 26.       (New)  The quantum device according to claim 1, wherein the substrate comprises a laminate.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-16 and 26 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Nah et al.  (U.S. Pub / Patent No. 2020/0152540) teaches, Regarding claim 1, a quantum device (specially refer figures 7-16 and relate texts), comprising: 
a qubit chip 704/706/708 comprising a plurality of qubits; 
an interposer 1602 attached to and electrically connected to the qubit chip; 
a substrate handler 1610 attached to one side of the qubit chip or to one side of the interposer, or both so as to be thermally in contact with the qubit chip or the interposer, or both, wherein the substrate handler 1610 (see 702 in fig.7)  includes a plurality of vias 712 (fig.7), at least a portion of plurality of vias 712 being filled with a non-superconducting material 710, the 

 Elsherbini et al. (U.S. Pub / Patent No. 2019/0042964) teaches, Regarding claim 1, quantum device, comprising: a qubit chip 104 comprising a plurality of qubits; an interposer102 attached to and electrically connected to the qubit chip; a substrate handler  133 attached to one side of the qubit chip or to one side of the interposer, or both so as to be thermally in contact with the qubit chip or the interposer, or both, 

 	Nah et al.  (U.S. Pub / Patent No. 2020/0152540) and Elsherbini et al. (U.S. Pub / Patent No. 2019/0042964), taken individually or in combination, do not teach the claimed quantum device having  a substrate attached to and electrically connected to the interposer using a plurality of solder bumps and among other limitations as claimed  in independent claim.
Claims 2-16, and 26 inherit the allowable subject matter of claim 1 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819